--------------------------------------------------------------------------------


Logo [logo.jpg]
 
NEWS RELEASE
Exhibit 10.6



CONTACT:
Leonard Carr

Vice President
713-783-8200
lcarr@tidelmail.com


FOR RELEASE THURSDAY, JANUARY 19, 2006




TIDEL ENTERS INTO AGREEMENTS TO SELL CASH SECURITY BUSINESS AND REPURCHASE STOCK
HELD BY LAURUS
 


HOUSTON, Texas — Tidel Technologies, Inc. (Other OTC: ATMS.PK) announced today
that it has executed an asset purchase agreement with Sentinel Operating, L.P.,
a management buyout group led by Mark Levenick, Interim CEO and director of
Tidel, and Raymond Landry, director of Tidel, for the sale of the assets of
Tidel’s cash security business for a purchase price of $17.5 million, subject to
adjustment as provided in the agreement. The asset purchase agreement is subject
to customary representations and warranties, covenants and the satisfaction of
several customary closing conditions, including approval by Tidel’s
stockholders. The transaction is expected to close this quarter. After closing,
Tidel will no longer have any operations. Tidel understands that its lender,
Laurus Master Fund, Ltd., or its affiliates may provide financing to the
purchaser, Sentinel Operating, L.P., in connection with the asset sale.


The sale was negotiated on behalf of Tidel by its two independent directors who
were unaffiliated with the transaction. The unaffiliated directors also received
an opinion from the investment advisory firm of Capitalink, L.C. that the
transaction was fair from a financial point of view.


CONVERSION AND REPAYMENT OF DEBT TO LAURUS


Concurrently with the asset sale, Tidel entered into an exercise and conversion
agreement with Laurus, whereby Laurus converted $5.4 million of Tidel’s
convertible debt into 18,000,000 shares of common stock, bringing its ownership
to 19,251,000 shares, or 49.8%, of Tidel’s outstanding common stock.


In addition, Tidel repaid all of its remaining indebtedness to Laurus in the
amount of approximately $2.8 million, including accrued interest and prepayment
fees, from a cash collateral account established by Tidel for the benefit of
Laurus at the closing of the sale of Tidel’s ATM business assets on January 3,
2006. The remaining balance of the cash collateral account of $5.4 million will
be held by Laurus until the closing of the sale of the cash security business
assets, at which time it will be released to Tidel. If the asset sale doesn’t
close by March 31, 2006, however, Tidel has agreed to redeem the 18,000,000
shares from Laurus for a price of $5.4 million, which would be paid from the
cash collateral account.
 
-more-
 

--------------------------------------------------------------------------------



Tidel Enters into Agreements to Sell Cash Security Business and
Repurchase Stock Held by Laurus /Page 2
 
 
REORGANIZATION FEE AND REPURCHASE OF LAURUS STOCK


Upon closing of the asset sale, Tidel will pay a reorganization fee to Laurus
pursuant to Section 4 of the Agreement Regarding NCR Transaction and Other Asset
Sales dated November 26, 2004, which is estimated to be in the range of $5
million to $11 million.


In addition, Tidel entered into a stock redemption agreement with Laurus whereby
upon closing of the asset sale, Tidel will repurchase Laurus’ 19,251,000 shares
of Tidel common stock at a price of not less than $.20 per share nor greater
than $.34 per share, following the determination of Tidel’s assets in accordance
with the formula set forth in the stock redemption agreement. Laurus has also
agreed to terminate all of its warrants to purchase 4.75 million shares of Tidel
common stock upon the redemption. Following Tidel’s payment of the
reorganization fee and the stock redemption amount, Laurus will cease to own any
equity interest in Tidel, and Tidel will have no further obligations to Laurus.
Based on today’s common stock outstanding of 38,677,210 shares, Tidel expects to
have 19,426,210 shares of common stock outstanding following the repurchase of
Laurus’ shares.


FORM 8-K FILING


The summary of the terms of the asset purchase agreement, the exercise and
conversion agreement, the stock redemption agreement and other related
agreements presented in this press release is qualified in its entirety by
reference to the Form 8-K filed today with the Securities and Exchange
Commission, which contains such agreements filed as exhibits thereto.


ABOUT TIDEL


Tidel Technologies, Inc. is a manufacturer of cash security equipment designed
for specialty retail marketers. More information about the company and its
products may be found on the company’s web site at www.tidel.com.


 
Precautionary Language Regarding Forward-Looking Statements
 
This press release contains statements that constitute forward-looking
statements within the meaning of Section 21(E) of the Securities Exchange Act of
1934. The statements are subject to certain risks and uncertainties, including
but not limited to the Company’s financial position and working capital
availability, ability of the Company to obtain shareholder approval for the cash
security business asset sale; ability of the Company and the purchaser to close
the cash security business asset sale transaction; unexpected changes in the
Company's relationships with customers or suppliers; unanticipated litigation,
claims or assessments or unanticipated changes in existing litigation, claims or
assessments; the Sentinel product’s limited operating history; the economic
condition of the cash security industry; and economic conditions in the United
States and worldwide. Tidel undertakes no duty to update any of the statements
set forth in this release.
 


# # #
 

--------------------------------------------------------------------------------